Citation Nr: 0309118	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for 
service-connected post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to February 
1946.  He has been represented throughout his appeal by the 
Disabled American Veterans (DAV).  

This cases comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Boston, Massachusetts, Regional Office (RO).  The RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating effective from November 10, 1999.  The 
veteran appealed for a higher rating.  So the issue on appeal 
is the propriety of that initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In March 2003, the veteran's representative filed a motion to 
advance the case on the Board's docket under the provisions 
of 38 C.F.R. § 20.900(c).  But in light of this remand 
ordering further development of the evidence, there is no 
need to advance the case on the Board's docket because it is 
already being heard.  So the Board denied the motion in May 
2003, just prior to issuing this remand.


REMAND

The veteran contends that his PTSD symptoms are more severe 
than 30-percent disabling-thereby entitling him to a higher 
rating.  His representative argues that the record on appeal 
(ROA) is incomplete and, therefore, does not contain 
sufficient medical evidence upon which to properly evaluate 
the PTSD.  The Board agrees.

A preliminary review of the record on appeal indicates the 
most recent VA examination, conducted in August 2000, is 
inadequate for rating purposes.  The results of that 
evaluation, when considered along with the other medical 
evidence of record, show there are conflicting opinions 
concerning the extent of the veteran's psychiatric disability 
and raises questions about the application of the new rating 
criteria.  See 38 C.F.R. § 4.130 (2002) (effective from 
November 7, 1996).  

In support of his claim for PTSD, the veteran submitted a 
statement from a social worker at the Brockton VA Medical 
Center (VAMC), dated in October 1999, indicating that he had 
"severe" symptoms.  But the VA psychiatrist who examined 
him in August 2000 concluded otherwise, indicating he had 
only mild to moderate medical stressors (including high blood 
pressure, rosacea, and chronic foot pain as a residual of 
fasciitis) with "very limited" psychological stressors due 
to his PTSD.  His Global Assessment of Functioning (GAF) 
score was 60-which, according to DSM-IV, is indicative of 
only "moderate" symptoms at most.  So another medical 
opinion must be obtained to resolve the differences of 
opinion concerning the severity of the PTSD.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Also in the October 1999 statement, the VA social worker 
indicated the veteran had been receiving weekly group 
treatment sessions at the Brockton VAMC for several months.  
And the veteran, himself, also acknowledged as much during 
his August 2000 VA examination, noting that he had been 
receiving treatment for his PTSD at the Brockton VAMC for the 
last two years.  But those VA treatment records are not 
currently on file and must be obtained prior to further 
consideration of his appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  See, too, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).

Although the Board has identified specific development to be 
completed on remand, this does not relieve the RO of the 
responsibility of ensuring compliance with all of the other 
requirements of the VCAA.  So in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA.

We realize the scheduling of another VA psychiatric 
examination and obtaining the  veteran's treatment records 
will cause a delay in the final disposition of his appeal.  
And this is indeed unfortunate, but the preliminary duties to 
notify and assist are nondiscretionary.



The veteran also is advised of the importance of reporting 
for his VA psychiatric examination, once it is scheduled, to 
ensure adequate clinical findings on which to rate his PTSD.  
Otherwise, should he fail to report, he risk having his claim 
denied.  38 C.F.R. § 3.655 (2002).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
identify any private or VA treatment that 
he has received for his service-connected 
PTSD since 1999.  And after obtaining any 
necessary authorization to permit the 
release of his confidential medical 
treatment records, the RO should procure 
all medical evidence he identifies as 
relevant to his appeal.  This includes, 
but is not limited to, all clinical 
records concerning his treatment since 
1999 at the VAMC in Brockton, 
Massachusetts.

2.  Following completion of the above 
development, the RO should schedule the 
veteran for another VA psychiatric 
examination to obtain a medical opinion 
concerning the current severity of his 
PTSD.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  
Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency) of memory loss; depressed 
mood; anxiety; panic attacks; flat effect 
or numbing; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF score with an 
explanation of it.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of occupational 
and social impairment caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  The RO should then review the claims 
folder (c-file) and ensure that all of 
the foregoing development actions have 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies or opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO also must ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
higher rating for his PTSD, to include 
consideration of "staged" ratings.  
See, e.g., Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002).  The veteran and his 
representative should be given an 
opportunity to respond.  



Upon completion of the development requested, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The purposes of 
this REMAND are to further develop the record and to accord 
the veteran due process of law.  

The veteran' has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


